Name: Commission Regulation (EEC) No 115/85 of 16 January 1985 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17 . 1 . 85 Official Journal of the European Communities No L 14/ 19 COMMISSION REGULATION (EEC) No 115/85 of 16 January 1985 fixing the amount of the subsidy on oil seeds differs by more than one point from the percen ­ tage adopted for the previous fixing,  for certain following months the difference referred to in Article 2 (2) of Regulation (EEC) No 1569/72 exceeds 0,5 % ; whereas this difference in the case of certain forward differential amounts differs by more than one point from the percen ­ tage adopted for the previous fixing ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3589/84 to the information known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2260/84 (2), and in particular Article 27 (4), Having regard to Council Regulation (EEC) No 1223/83 of 20 May 1983 on the exchange rates to be applied in agriculture (3), as last amended by Regula ­ tion (EEC) No 855/84 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed 0, as last amended by Regulation (EEC) No 1474/84 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Regulation (EEC) No 3589/84 Q, as last amended by Regulation (EEC) No 53/85 (8) ; Whereas, for the period 9 to 15 January 1985 , for certain currencies :  for the current month, the difference referred to in Article 2 ( 1 ) of Regulation (EEC) No 1 569/72 HAS ADOPTED THIS REGULATION : Article 1 The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Regulation (EEC) No 2681 /83 shall be as set out in the Annexes hereto . Article 2 This Regulation shall enter into force on 17 January 1 985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 January 1985 . For the Commission Frans ANDRIESSEN Member of the Commission (') OJ No 172, 30 . 9 . 1966, p . 3025/66. (2) OJ No L 208 , 3 . 8 . 1984, p. 1 . 0 OJ No L 132, 21 . 5 . 1983, p. 33 . (") OJ No L 90, 1 . 4. 1984, p. 1 . 0 OJ No L 167, 25 . 7 . 1972, p. 9 . (6 )) OJ No L 143 , 30 . 5 . 1984, p. 4. 0 OJ No L 332, 20 . 12 . 1984, p . 63 . (8) OJ No L 8 , 10 . 1 . 1985, p. 17 . No L 14/20 Official Journal of the European Communities 17. 1 . 85 ANNEX I Aids to colza and rape seed (amounts per 100 kilograms) Current month 1st month 2nd month 3rd month 4th month 5th month 1 . Gross aids (ECU) 12,170 12,937 13,457 13,977 12,668 12,668 2. Final aids Seeds harvested and processed in :  Federal Republic of Germany (DM) 31,59 33,40 34,67 36,15 33,12 33,87  Netherlands (Fl) 35,59 37,63 39,03 40,68 37,27 38,02  BLEU (Bfrs/Lfrs) 564,83 600,43 624,56 647,23 586,43 575,07  France (FF) 74,65 79,98 82,99 85,51 76,15 76,17  Denmark (Dkr) 102,41 108,86 113,24 117,62 106,60 105,80  Ireland ( £ Irl) 9,129 9,704 10,088 10,411 9,426 8,915  United Kingdom ( £) 6,330 6,812 7,134 7,455 6,604 6,604  Italy (Lit) 17 427 18 522 18 983 19 455 17 561 16 670  Greece (Dr) 927,60 998,18 1 045,25 1 092,33 967,78 967,78 ANNEX II Aids to sunflower seed (amounts per 100 kilograms) I , Currentmonth 1st month 2nd month 3rd month 4th month 1 . Gross aids (ECU) 20,133 20,204 20,901 21,515 21,508 2. Final aids Seeds harvested and processed in : \l  Federal Republic of Germany (DM) 50,77 50,98 52,67 54,35 54,33  Netherlands (Fl) 57,21 57,44 59,31 61,18 61,17  BLEU (Bfrs/Lfrs) 934,41 937,70 970,05 996,97 996,64  France (FF) 128,67 129,03 133,22 136,46 136,41  Denmark (Dkr) 169,42 170,02 175,88 181,05 180,99  Ireland ( £ Irl) 15,102 15,155 15,672 16,059 16,054  United Kingdom ( £) 11,165 11,192 11,625 12,025 12,020  Italy (Lit) 28 647 28 741 29 429 30 022 30 012  Greece (Dr) 1 635,28 1 639,19 1 702,67 1 761,09 1 760,42 ANNEX III Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current month 1st month 2nd month 3rd month 4th month 5th month DM 2,223820 2,217310 2,211850 2,206110 2,206110 2,189160 Fl 2,511530 2,504660 2,498600 2,492290 2,492290 2,474090 Bfrs/Lfrs 44,522800 44,585200 44,630800 44,686200 44,686200 44,837700 FF 6,814660 6,823910 6,832440 6,842800 6,842800 6,873770 Dkr 7,963020 7,979540 7,995850 8,011690 8,011690 8,054720 £ Irl 0,712981 0,716297 0,719228 0,721992 0,721992 0,730023 £ 0,621999 0,623015 0,623979 0,624740 0,624740 0,627476 Lit 1 366,13 1 372,81 1 378,14 1 384,01 1 384,01 1 400,75 Dr 90,599900 90,629900 90,652500 90,695000 90,695000 90,869500